DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on October 21, 2021.
Claims 1-20 are pending in this action. Claims 1-4, 8-11, and 15-18 have been amended. 
The applicant’s arguments with respect to claims 1-20 have been fully considered but they are not deemed to be persuasive. For examiner’s response to the applicant’s arguments or comments, see the detailed discussion in the Response to the Arguments section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yurick et al. (US 2007/0011012), and further in view of Well-Known prior art (for example Rao et al. US 2014/0024411).
As per claim 1, Yurick discloses, a computer-implemented method for data input
with multi-format validation, the method comprising:

Paragraphs 0025 and 0028, multi-media data input);
	performing speech recognition on the data received via the microphone as first data (Paragraph 0025, speech recognition);
receiving  data input on the user device as second data (Fig. 1, element 10 and Fig. 2, element 75; Paragraphs 0025 and 0028, multi-media data input); 
However does not explicitly disclose, receiving data input via a microphone mounted on a user device and receiving the data input via a camera mounted on the user device. Official Notice is taken on the well-known microphone and camera (here Rao discloses, receiving data input via a microphone mounted on a user device and receiving the data input via a camera mounted on the user device (Paragraphs 0003, 0031, 0044-0045, and 0049)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known microphone and camera of Rao by replacing multi- media data input alternatively because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention.
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’ Co. V. Teleflex Inc. 550 U.S.-,8B2USPQ2d 1385 (Supreme Court 2007) (KSA).

determining whether the comparison of the first data and the second data exceeds a predetermined confidence level (Paragraph 0034, here replacement threshold is the predetermined confidence level);
storing the first data or the second data as validated data, upon determining that the comparison of the first data and the second data exceeds the predetermined confidence level (Paragraph 0034).

As per claim 2, Yurick discloses, further comprising: presenting to the user a notification of validation upon determining that the comparison of the first data and the second data does not exceed the predetermined confidence level (Paragraph 0050); 
receiving from the user a validation of the first data or the second data based on the notification of validation (Paragraph 0053); and 
storing the first data or the second data as the validated data based on the validation of the data input received from the user (Paragraph 0056).

As per claim 3, Yurick discloses, further comprising performing OCR on the first data received via the camera, wherein the user device knows what type or format of value may be entered and configures the speech and OCR recognition accordingly (Paragraphs 0029-0033).



As per claim 5, Yurick discloses, wherein the predetermined confidence level is adjustable (Paragraphs 0034 and 0035).

As per claim 6, Yurick discloses, further comprising providing feedback to a user operating the user device for data input, wherein the feedback includes at least one of displaying a notification, flashing a light, playing an auditory sound, or causing the user device to vibrate (Paragraph 0050).

As per claim 7, Yurick does not explicitly disclose, further comprising activating the user device prior to receiving data, wherein the activating the user device is performed by at least one of voice command, gesture, or button interaction. Official Notice taken on the well-known activating user devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known activating user devices because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention.


As per claims 8-20, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-7 because the corresponding claims have similar limitations.


Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive.
The applicant argues at the remarks section as: “the thresholds of Yurick are not based on a comparison of an optically recognized word and a speech recognized word, but based on a level of correctness and replacement for each individual word. For example, Yurick describes a correctness threshold of 70% and a replacement threshold of 80% for each of an optically recognized word and a speech recognized word.
Additionally, the machine caption is presented to a human editor for final approval.
Yurick and OFFICIAL NOTICE fail to disclose or suggest, inter alia, “receiving data input via a microphone mounted on a user device; performing speech recognition on the data received via the microphone as first data; receiving data input via a camera determining whether the comparison of the first data and the second data exceeds a predetermined confidence level; and storing the first data or the second data as validated data, upon determining that the comparison of the first data and the second data exceeds the predetermined confidence level,” as recited in independent claim 1.
For at least the above reasons, claim 1 cannot be rendered obvious in view of Yurick and OFFICIAL NOTICE. Accordingly, Applicant requests that the obviousness rejection of independent claim 1 be withdrawn.
Claims 2-7 depend from independent claim 1, and thus each of them incorporates all of the features recited in independent claim 1. Accordingly, these claims are allowable over Yurick and OFFICIAL NOTICE for at least the same reasons as those set forth above for independent claim 1. These claims are also allowable over the cited references for additional reasons. Allowance of these dependent claims is requested.
Independent claims 8 and 15, although of different scope, include similar recitations to those discussed above with respect to independent claim 1. For similar reasons to those disclosed above, Yurick and OFFICIAL NOTICE do not render independent claims 8 and 15 obvious. Accordingly, Applicant requests that the § 103 rejection of independent claims 8 and 15 be withdrawn, along with claims 9-14 and 16-20 that depend from claims 8 and 15”.


It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Yurick and OFFICIAL NOTICE  disclose or suggest, inter alia, “receiving data input via a microphone mounted on a user device; performing speech recognition on the data received via the microphone as first data; receiving data input via a camera mounted on the user device as second data; comparing the first data input via the microphone and the second data input via the camera; determining whether the comparison of the first data and the second data exceeds a predetermined confidence level; and storing the first data or the second data as validated data, upon determining that the comparison of the first data and the second data exceeds the predetermined confidence level,” as recited in independent claim 1 (see the rejection above).

Therefore, from the above rejection and the response to argument the examiner believe that preima-facie case of obviousness is established.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
January 28, 2022								
	
/ABUL K AZAD/           Primary Examiner, Art Unit 2656